Citation Nr: 1640893	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  12-15 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cardiac arrhythmia, to include as secondary to service-connected frostbite residuals.  

2.  Entitlement to service connection for arthritis of multiple joints, to include as secondary to service-connected frostbite residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served in active duty from October 1981 to May 1988.  

These matters come to the Board of Veterans' Appeals (Board) from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran's June 2012 VA Form 9 substantive appeal requested a hearing before the Board at a local RO; however, after proper notice, the Veteran failed to appear for her scheduled hearing in June 2016.  As such, the Veteran's prior hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

The issue of entitlement to service connection for arthritis of multiple joints, to include as secondary to service-connected frostbite residuals, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

Cardiac arrhythmia did not have onset during active service or within one year of service discharge, and is not otherwise etiologically related to active service, to include service-connected frostbite residuals.  


CONCLUSION OF LAW

The criteria for service connection for cardiac arrhythmia, to include as secondary to service-connected frostbite residuals, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO provided proper notice regarding the Veteran's service connection claim in May 2009.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, Internet evidence, and lay statements, and all such records have been associated with the claims file.  

Although the August 2016 Informal Hearing Presentation (IHP) asserts that the Veteran has not been afforded a VA examination for her claimed disabilities, a relevant VA examination regarding her claim of entitlement to service connection for cardiac arrhythmia, to include as secondary to service-connected frostbite residuals, was provided in November 2009.  At that time, a VA examiner reviewed the claims file, considered the Veteran's lay and medical history, and provided an opinion which was properly supported by a rationale.  Therefore, the Board finds that the VA examination is adequate for deciding the Veteran's claim of entitlement to service connection for cardiac arrhythmia.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

Neither the Veteran nor her representative has identified any additional evidence relevant to her claim of entitlement to service connection for cardiac arrhythmia.  Hence, no further notice or assistance is required and appellate review as to that issue may proceed without prejudice to the Veteran.  


II.  Service Connection - Cardiac Arrhythmia  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including cardiovascular-renal disease, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b).  

Veterans are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that the injury or disease in question existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2014).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted."  38 C.F.R. § 3.304(b) (2015); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for cardiac arrhythmia, to include as secondary to service-connected frostbite residuals.  

As an initial matter, the Board notes that service treatment records are negative for complaints, treatment, or diagnosis of cardiac arrhythmia.  A physical examination at service enlistment is not of record; therefore, the Veteran is presumed sound upon entry to active service.  38 U.S.C.A. § 1111.  A physical examination at service discharge in February 1988 documents a normal clinical evaluation, and the Veteran denied shortness of breath, pain or pressure in her chest, or heart trouble within a concurrent report of medical history.  

Post-service VA treatment records document a diagnosis of cardiac arrhythmia in September 2002.  The Veteran was afforded a relevant VA examination in November 2009, after which a VA examiner opined that the Veteran's diagnosed cardiac arrhythmia was not caused by or a result of frostbite injury to her extremities during active service.  The examiner stated that a review of medical literature indicated that cardiac arrhythmias may occur if there is severe hypothermia during acute frostbite injury.  However, the examiner noted that the Veteran did not have severe hypothermia; moreover, the potential cardiac arrhythmia resulting from frostbite injury only occurs in the acute stage, rather than years later.  

Given the lack of probative evidence of cardiac arrhythmia during active service or within one year of service discharge, service connection is not warranted on a direct or presumptive basis.  See 38 C.F.R. §§ 3.303(a)-(b), 3.307, 3.309; Walker, 708 F.3d 1331.  

As to the relevant question of whether the Veteran's diagnosed cardiac arrhythmia is caused by or aggravated by her service-connected frostbite residuals, the Board affords great probative value to the negative nexus opinion of the November 2009 VA examiner.  As noted above, the examiner based the negative nexus opinion upon a review of the claims file and relevant medical literature which indicated a potential link between acute frostbite injury and cardiac arrhythmias due to severe hypothermia; however, the examiner distinguished the Veteran's claim as the Veteran was not shown to have experienced severe hypothermia or cardiac arrhythmias in the acute stage of frostbite injury; rather, her diagnosed cardiac arrhythmia was diagnosed years after service discharge, in September 2002.  

There is no probative evidence of record to counter the negative nexus opinion rendered by the November 2009 VA examiner.  The Board acknowledges that the Veteran's statements of observable symptomatology are probative evidence.  See Layno, 6 Vet. App. 465.  However, insofar as her lay statements assert an etiological relationship between her cardiac arrhythmia and active service or service-connected frostbite residuals, such statements are of little probative value as the Veteran is not shown to possess complex medical expertise necessary to render a nexus opinion regarding such conditions.  See Jandreau, 492 F.3d at 1376-77.  

The Veteran has submitted treatise evidence that she believes establishes her blood vessels were damaged by frostbite, causing her arrhythmia.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.  Here, the Board finds that the submissions provide medical information that is very general in nature and/or inconclusive.  The treatise evidence and medical information do not address the specific facts of the Veteran's claim before the Board.  Rather, the VA examiner considered the specific facts - the nature of her in-service frostbite injury - and medical principles as to when arrhythmia due to frostbite would occur (during the acute stage, not more than 20 years later as in this case).  This medical opinion that considers the specific facts of the Veteran's in-service injury and her medical history far outweighs the generalities of the treatise evidence she has submitted. 

In sum, the preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for cardiac arrhythmia, to include as secondary to service-connected frostbite residuals.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for cardiac arrhythmia, to include as secondary to service-connected frostbite residuals, is denied.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is required for further development concerning the Veteran's claim of entitlement to service connection for arthritis of multiple joints, to include as secondary to service-connected frostbite residuals.  Specifically, the Board finds that a VA examination is required to properly adjudicate the Veteran's claim.  

VA must provide a medical examination or opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 C.F.R. § 3.159(c)(4)(i) (2015).  When deciding whether an examination or opinion is necessary, the Secretary shall consider the evidence of record, "taking into consideration all information and lay or medical evidence (including statements of the claimant)."  38 U.S.C.A. § 5103A(d)(2).  

The Veteran's claim has been previously denied by the RO because service treatment records and VA treatment records do not document complaints, treatment, or clinical diagnosis of the claimed condition.  

However, upon thorough review of the record by the Board, service treatment records include a February 1988 report of medical history in which the Veteran reported swollen or painful joints and arthritis, although a concurrent physical examination was clinically normal.  

Additionally, post-service VA treatment records document an active problem list, printed in February 2010, which lists conditions including polyarthralgia, myalgia, and osteoarthrosis.  Significantly, the November 2009 VA examination documents that the Veteran had cold injured areas with arthritis or stiffness of the joints, including in her hands and feet.  

The Veteran has also submitted relevant Internet medical evidence including an article that concludes that delayed damage to bones and joints is a recognized sequela of frostbite, and that arthritis will develop many months or years after the original injury in approximately half of those affected by frostbite of the hands or feet.  

Given the above, there is at least some indication that the Veteran has arthritis which may be associated with her service-connected frostbite residuals.  As such, the Board finds that a remand is necessary to obtain a VA examination and thorough medical opinion regarding the etiology of the Veteran's claimed arthritis.  38 C.F.R. § 3.159(c)(4), 3.310; McLendon, 20 Vet. App. at 81.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the Miami Health Care System, including the Key West CBOC, from 2012 to the present.

2.  Only AFTER obtaining the above VA medical records, to the extent they exist, then schedule the Veteran for a VA examination regarding her claim of entitlement to service connection for arthritis of multiple joints, to include as secondary to service-connected frostbite residuals.  The entire claims file and a copy of this Remand must be made available to and reviewed by the VA examiner, and the examination report should indicate that such a review occurred.  Specifically, the examiner is asked to provide the following opinions, including a complete and thorough rationale, with reference to relevant evidence of record as appropriate, for any and all conclusions reached:  

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed arthritis of multiple joints is caused by service-connected frostbite residuals?  

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed arthritis of multiple joints is aggravated by service-connected frostbite residuals?  

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's claimed arthritis of multiple joints is aggravated by service-connected frostbite residuals, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's claimed arthritis of multiple joints prior to any such aggravation.  

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.  

A thorough rationale must be provided for any opinion rendered, with necessary citation to specific evidence within the claims file.  The examiner must specifically consider the Veteran's lay reports of painful joints and arthritis in a February 1988 report of medical history and Internet evidence documenting a link between frostbite and subsequent arthritis.  If the VA examiner cannot provide an opinion with resorting to speculation, the examiner must so state and then provide a complete rationale for why the requested opinion would require such speculation.  

3.  After the above, readjudicate the Veteran's claim of entitlement to service connection for arthritis of multiple joints, to include as secondary to service-connected frostbite residuals.  If the benefit sought on appeal is not fully granted, send the Veteran and her representative a supplemental statement of the case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


